 

Exhibit 10.10

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

BY AND AMONG

 

SURGE HOLDINGS, INC.,

 

ECS PREPAID, LLC,

 

DENNIS R. WINFREY,

 

AND

 

PEGGY S. WINFREY

 

Dated as of January [  ], 2020

 

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is made and
entered into as of January [  ], 2020 and effective as of October 1, 2019, by
and among Surge Holdings, Inc., a Nevada corporation (the “Purchaser”), ECS
Prepaid, LLC, a Missouri limited liability company (the “Company”), Dennis R.
Winfrey, an individual, and Peggy S. Winfrey, an individual (together, the
“Members” and, together with the Company, the “Seller Parties”).

 

RECITALS

 

A. The Members are the sole legal and beneficial owners of all of the Membership
Interests as of the date of this Agreement.

 

B. Subject to the terms and conditions set forth in this Agreement, the
Purchaser desires to purchase from the Members, and the Members desire to sell
to the Purchaser, all of the Membership Interests owned by the Members free from
any and all Liens.

 

NOW, THEREFORE, in consideration of the mutual agreements, covenants and other
premises set forth herein, the mutual benefits to be gained by the performance
thereof, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and accepted, the parties hereby
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

For all purposes of this Agreement, the following terms shall have the following
respective meanings:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.
For purposes of this Agreement, “control,” when used with respect to any
specified Person, means the power to direct or cause the direction of the
management and policies of such Person, directly or indirectly, whether through
ownership of voting securities or by Contract or otherwise, and the terms
“controlling” and “controlled by” have correlative meanings to the foregoing.

 

“Business Day(s)” means each day that is not a Saturday, Sunday or other day on
which the Purchaser is closed for business or banking institutions located in
Memphis, Tennessee are authorized or obligated by Law or executive order to
close.

 

1

 

 

“Closing Purchaser Stock Consideration” means four hundred fifty thousand
(450,000) shares of Purchaser Common Stock to be issued to the Suray Holdings
LLC (an entity jointly controlled by Dennis R. Winfrey, Peggy S. Winfrey, and
Derron Winfrey) at the Closing.

 

“Company Representatives” means any of the officers, directors, managers,
partners, independent contractors, consultants, advisors, employees, members,
agents, representatives or Affiliates of the Company.

 

“Contract” means any mortgage, indenture, lease, contract, license, covenant,
plan, insurance policy, purchase order (including any related terms and
conditions), work order or other agreement, instrument, arrangement, obligation,
understanding or commitment, permit, concession or franchise, whether oral or
written and including any amendment, waiver or modification made thereto.

 

“Dollars” or “$” means United States Dollars.

 

“GAAP” means United States generally accepted accounting principles consistently
applied.

 

“Governmental Entity” means any federal, national, foreign, supranational,
state, provincial, local or other government, governmental, regulatory or
administrative authority, agency or commission or any court, tribunal, or
judicial or arbitral body of competent jurisdiction.

 

“Indebtedness” of any Person means, as of any specified date, the amount equal
to the sum (without any double-counting) of the following obligations (whether
or not then due and payable), to the extent they are either obligations of such
Person or its Subsidiary or guaranteed by such Person or its Subsidiary,
including through the grant of a security interest upon any assets of such
Person or its Subsidiary: (a) all outstanding indebtedness for borrowed money
owed to third parties or Affiliates; (b) all obligations for the deferred
purchase price of property or services (including any potential future earn-out,
purchase price adjustment, releases of “holdbacks” or similar payments)
(“Deferred Purchase Price”); (c) all obligations evidenced by notes, bonds,
debentures or other similar instruments (whether or not convertible) or arising
under indentures; (d) all obligations arising out of any financial hedging, swap
or similar arrangements; (e) all obligations of such Person as a lessee that
would be required to be capitalized in accordance with GAAP; (f) all obligations
in connection with any letter of credit, banker’s acceptance, guarantee, surety,
performance or appeal bond, or similar credit transaction; (g) any deferred
revenues or prepayments ; (h) any unpaid Taxes of the Company; (i) any payables
or other amounts owed to any Affiliate of the Company; (j) any mortgage or other
obligation secured by a Lien; (k) all Liabilities for refunds to customers for
payments received in error; and (l) the aggregate amount of all accrued interest
payable on such items under clauses (a) through (k) and prepayment premiums,
penalties, breakage costs, “make whole amounts,” costs, expenses and other
payment obligations of such Person that would arise (whether or not then due and
payable) if all such items under clauses (a) through (k) were prepaid,
extinguished, unwound and settled in full as of such specified date. For
purposes of determining the Deferred Purchase Price obligations as of a
specified date, such obligations shall be deemed to be the maximum amount of
Deferred Purchase Price owing as of such specified date (whether or not then due
and payable) or potentially owing at a future date.

 

“IRS” means the United States Internal Revenue Service.

 

“Knowledge” or “Known” means, whether or not capitalized, with respect to the
Company, the knowledge of Dennis R. Winfrey, or Peggy S. Winfrey after a
reasonable investigation and inquiry.

 

“Laws” means all constitutions, laws (including common law), statutes,
regulations, ordinances, codes, orders, decrees, judgments, writs, injunctions,
decisions, rules, standards, and rulings or any other pronouncements having the
effect of law of the United States, any foreign country or any domestic or
foreign state, county, city or other political subdivision of any Governmental
Entity.

 

“Liability” or “Liabilities” means debts, liabilities, commitments, losses,
deficiencies, duties, charges, claims, damages, demands, costs, fees, Taxes,
expenses and obligations (including guarantees, endorsements and other forms of
credit support), whether accrued or fixed, absolute or contingent, matured or
unmatured, known or unknown, on- or off-balance sheet, including those arising
under any Contract, Law, statute, ordinance, regulation, rule, code, common law
or other requirement or rule enacted or promulgated by any Governmental Entity
or any litigation, court action or proceeding, lawsuit, originating application
to an employment tribunal, or binding arbitration.

 

2

 

 

“Lien” means any lien, pledge, charge, claim, mortgage, security interest,
defect in title, preemptive right, vesting limitation, community or marital
property interest, right of first offer, notice, negotiation or refusal,
transfer restriction of any kind or other encumbrance of any sort.

 

“Loss” means any claim, action, proceeding, loss, Liability, damage (excluding
punitive damages except in the case of a third- party claim), cost, interest,
award, judgment, penalty, Tax, and expense, including reasonable attorneys’ and
consultants’ fees and expenses and including any such reasonable out-of-pocket
expenses incurred in connection with investigating, defending against or
settling any of the foregoing, in each case, whether arising from a third-party
or a direct claim.

 

“Material Adverse Effect” means any state of facts, condition, change,
development, event or effect that, either alone or in combination with any other
state of facts, condition, change, development, event or effect, is, or would be
reasonably likely to be, materially adverse to the business, assets (whether
tangible or intangible), Liabilities, condition (financial or otherwise),
operations or capitalization of the Company, when viewed on a short, medium or
long term horizon, but in each case shall not include the effect of facts,
conditions, changes, developments, events or effects to the extent resulting
from (a) conditions affecting the industry in which the Company operate
generally, (b) war, terrorism or hostilities, (c) any changes in general
economic or business conditions or the financial or securities markets
generally, (d) any change in GAAP or applicable Laws (or interpretation
thereof), (e) any acts of God, or natural disasters or any worsening thereof or
actions taken in response thereto, or national or international political or
social conditions, (f) any failure in and of itself (as distinguished from any
fact, condition, change, development, event or effect (other than as described
in clauses (a) – (e) of this definition) giving rise to or contributing to such
failure) by the Company to meet any projections or forecasts for any period, and
(g) taking or not taking any actions at the prior written direction of the
Purchaser; provided, that in the case of clauses (a), (b), (c), (d) and (e),
such fact, condition, change, development, event or effect does not have any
disproportionate or unique material adverse effect on the Company.

 

“Membership Interests” means all the authorized and outstanding membership
interests and all other equity interests of the Company.

 

“Ongoing Purchaser Stock Consideration” means twenty-two thousand five
hundred(22,500) shares of Purchaser Common Stock to be issued to the Dennis R.
Winfrey Revocable Trust on the 15th day of each month until such time as the
funds currently held by Company in the bank accounts (as referenced in paragraph
2.1 (d)) are returned to Seller Parties, not to exceed 12 months without written
agreement among the necessary parties.

 

“Permit” means all consents, licenses, permits, grants, agreements and
authorizations required by any Governmental Entity to lawfully operate the
business of the Company (including any pending applications for such all
consents, licenses, permits, grants, agreements and authorizations).

 

“Permitted Liens” means (a) Liens for Taxes (i) not yet due and payable or (ii)
that are being contested in good faith by appropriate procedures, (b) statutory
Liens of landlords and Liens of carriers, warehousemen, mechanics, materialmen,
and repairmen incurred in the ordinary course of business consistent with past
practice and not yet delinquent, and/or (c) zoning, building, or other
restrictions, variances, covenants, rights of way, encumbrances, and easements.

 

“Person” means an individual or entity, including a partnership, a limited
liability company, a corporation, an association, a joint stock company, a
trust, a cooperative, a foundation, a joint venture, an unincorporated
organization, or a Governmental Entity (or any department, agency, or political
subdivision thereof).

 

“Purchaser Common Stock” means Common Stock, par value $0.001 per share, of the
Purchaser.

 

3

 

 

“Purchaser Indemnified Parties” means the Purchaser, its Affiliates and its and
their respective officers, directors, employees, agents and representatives.

 

“Restricted Shares” means all shares of Purchaser Common Stock issuable
hereunder other than shares of Purchaser Common Stock (a) the offer and sale of
which have been registered under a registration statement pursuant to the
Securities Act and sold thereunder, (b) with respect to which a sale or other
disposition may be made in reliance on and in accordance with Rule 144 (or any
successor provision) under the Securities Act, or (c) with respect to which the
holder thereof shall have delivered to the Purchaser either (i) an opinion of
counsel in form and substance reasonably satisfactory to Purchaser, delivered by
counsel reasonably satisfactory to the Purchaser, or (ii) a “no action” letter
from the SEC, in either case to the effect that subsequent transfers of such
shares of Purchaser Common Stock may be effected without registration under the
Securities Act.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, as the same may be amended from time to
time.

 

“Subsidiary” of any Person means any corporation, partnership, limited liability
company, cooperative, association or other organization (including any branch),
whether incorporated or unincorporated, which is directly or indirectly
controlled by such Person, whether through ownership of securities or otherwise.

 

“Tax” or “Taxes” means any and all U.S. federal, state, local and non-U.S.
taxes, assessments and other governmental charges, duties (including stamp
duty), fees, impositions of any kind whatsoever including taxes based upon or
measured by gross receipts, income, profits, gains, sales, use and occupation,
and value added, ad valorem, transfer, franchise, withholding, payroll,
recapture, environmental, employment, unclaimed property, escheat, excise and
property taxes as well as public imposts, and social security charges (including
health, unemployment, workers’ compensation and pension insurance), together
with all interest, penalties, and additions imposed with respect to such
amounts.

 

“Tax Returns” means any return, declaration, report, statement, information
statement or other document filed or required to be filed with respect to Taxes,
including any claims for refunds of Taxes, any information returns and any
amendments, schedules or supplements of any of the foregoing.

 

“Transaction Expenses” means any Liabilities incurred by or on behalf of the
Members or the Company (or any Affiliate thereof, if required to be paid by the
Company) in connection with the negotiation and execution of this Agreement
(including all fees, costs and expenses of any brokers, accountants, financial
advisors, attorneys, consultants, auditors and other experts), the performance
of such Person’s and its Affiliates’ obligations hereunder and thereunder and
the consummation of the Transactions (including any fees and expenses associated
with obtaining any terminations or amendments contemplated hereby, or any
waivers, consents or approvals of any Person), any Liabilities that may become
due and payable by the Company or the Members as a result of the Transactions
(including all brokers’, finders’ or similar fees owed by any such Person in
connection with the Transactions) and any change of control payments, bonuses,
severance, termination or retention obligations or similar amounts payable by or
due from the Company that are triggered by the Transactions, the employer
portions of any payroll or employment Taxes with respect to any such change of
control payments, bonuses, severance, termination or retention obligations or
similar compensatory payments made by the Company to service providers in
connection with the Transactions, any payments owed to the Members.

 

“Transactions” means the Membership Interests Purchase and the other
transactions contemplated hereby.

 

“Willful Breach” means (a) a breach of a representation or warranty contained in
Article III, Article IV, or Article V of this Agreement that the breaching party
knows is a misrepresentation of such representation or warranty or (b) a breach
of a covenant contained in this Agreement that the breaching party knows is a
breach of such covenant.

 

4

 

 

Each of the following terms is defined in the Section set forth opposite such
term:

 

Term   Section 9.9% Threshold   2.1(d) Agreement   Preamble Charter Documents  
3.1(a) Claims   6.4 Closing   2.2 Closing Date   2.2(b) Company   Preamble
Continuing Employees   6.2f Disclosure Schedule   Article III Excluded Claims  
6.4(b) Interested Party   3.12(iii) Issued Shares   2.1(e) Material Contracts  
3.11(b) Membership Interests Purchase   2.1(a) Offered Employees   6.2 Purchaser
  Preamble Purchaser Closing Deliveries   2.3(a) Releasor   6.4 Seller Parties  
Preamble Seller Party Closing Deliveries   2.3(b) Springfield Property   3.10(b)
Members   Preamble

 

5

 

 

ARTICLE II

 

THE MEMBERSHIP INTERESTS PURCHASE

 

2.1 Purchase and Sale.

 

(a) Purchase and Sale of Membership Interests. Upon the terms and subject to the
conditions of this Agreement, at the Closing, the Members shall sell, assign,
transfer, convey and deliver to the Purchaser, and the Purchaser will purchase
and acquire from the Members, all of the Members’ right, title and interest in
and to all of the outstanding Membership Interests, free and clear of any and
all Liens (the “Membership Interests Purchase”), in exchange for the
consideration specified herein.

 

(b) Payments at the Closing on Membership Interests. In full consideration for
the transfer of the Membership Interests as set forth in Section 2.1(a)
simultaneously with the Closing, the Purchaser shall issue to Suray Holdings LLC
the Closing Purchaser Stock Consideration.

 

(c) Ongoing Payments. Starting on January 15, 2020, the Purchaser shall issue to
the Dennis R. Winfrey Revocable Trust the Ongoing Purchaser Stock Consideration.
The Ongoing Purchaser Stock Consideration shall be paid as a Collateral Fee for
the funds currently held by the Company bank account(s).

 

(d) Legend on Stock Certificates. The certificates representing the shares of
Purchaser Common Stock issuable pursuant to Section 2.1(b), shall include an
endorsement typed or otherwise denoted conspicuously thereon of the following
legend (along with any other legends that may be required under applicable
Laws):

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.”

 

In the event that any shares of Purchaser Common Stock issuable hereunder shall
cease to be Restricted Shares, the Purchaser shall, upon the written request of
shareholder in question, issue to such shareholder a new certificate
representing such shares of Purchaser Common Stock without the legend required
by this Section 2.1(d).

 

(e) Purchase Stock Consideration. In no event shall the aggregate number of
shares of Purchaser Common Stock issued hereunder (the “Issued Shares”) exceed a
number of shares equal to 9.9% of the number of shares of Purchaser Common Stock
outstanding immediately prior to the Closing (the “9.9% Threshold”). In the
event that the number of shares of Purchaser Common Stock otherwise comprising
the Issued Shares would exceed the 9.9% Threshold, the number of shares of
Purchaser Common Stock issued will be cut back to the 9.9% Threshold until such
time as the Members holder less than the 9.9% Threshold. Seller Parties will
not, for the eighteen (18) calendar months following the date hereof, for the
purpose of open market trades, offer, pledge, sell, contract to sell, grant,
lend, or otherwise transfer or dispose of shares of Purchaser Common Stock,
directly or indirectly, in an amount greater than five percent (5.0%) of the
trading volume of the Common Stock during the previous month on the OTCQX,
OTCQB, or the OTC Pink marketplaces, Nasdaq, NYSE, or other trading market on
which the Purchaser Common Stock is then trading. Other than via open market
trades, Seller Parties may not offer, pledge, sell, contract to sell, grant,
lend, or otherwise transfer or dispose of the Purchaser Common Stock without the
prior written consent of the Purchaser. Purchaser’s consent to a transfer or
disposal of the Purchaser Common Stock by Seller Parties shall be specifically
conditioned on the transferee of the Purchaser Common Stock signing a Leak-Out
Agreement with the Purchaser with substantially the same terms as this Section
2.1(e). 2.2 Closing. The closing of the Membership Interests Purchase (the
“Closing”) shall take place at such time and date as the parties hereto may
agree in writing. The Closing shall take place remotely via the exchange of
documents and signature pages or at such location as the parties hereto agree.
The date on which the Closing occurs is herein referred to as the “Closing
Date”.

 

6

 

 

2.3 Closing Deliveries.

 

(a) Closing Deliveries of the Purchaser. In addition to the payments provided
for in Section 2.1(c), at the Closing, the Purchaser shall have delivered or
caused to be delivered to the Members (collectively, the “Purchaser Closing
Deliveries”):

 

(i) a certificate, dated as of the Closing Date and executed on behalf of the
Purchaser by an officer of the Purchaser, certifying the resolutions of the
Managers of the Purchaser approving, in accordance with the provisions of the
Purchaser’s operating agreement and applicable Law, this Agreement and the
Transactions.

 

(b) Closing Deliveries of the Seller Parties. At the Closing, the Seller Parties
shall have delivered or caused to be delivered to the Purchaser (collectively,
the “Seller Party Closing Deliveries”):

 

(i) an instrument of conveyance, in form and substance reasonably satisfactory
to the Purchaser, evidencing the transfer of all uncertificated Membership
Interests endorsed by the Members for transfer to the Purchaser;

 

(ii) an executed Manager Resignation Letter, effective as of the Closing, for
each Manager of the Company (unless otherwise instructed in writing by the
Purchaser prior to the Closing);

 

(iii) a certificate, dated as of the Closing Date and executed on behalf of the
Company by its Managers, certifying: (A) a true and complete copy of the
Company’s operating agreement, including all amendments thereto; and (C)
resolutions of the Managers of the Company and the Members approving, in
accordance with the provisions of such certificate of incorporation, such bylaws
and applicable Law, this Agreement and the Transactions; and

 

(iv) certificates of good standing for the Company issued not earlier than three
(3) Business Days prior to the Closing Date by the Secretary of State of the
State of Missouri.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES

 

Each Seller Party hereby jointly and severally represents and warrants to the
Purchaser as of the date hereof and as of the Closing, subject to such
exceptions as are specifically disclosed in the disclosure schedule (referencing
the appropriate section and subsection numbers or disclosed in any other section
or subsection of the disclosure schedule, subject to Section 10.13) supplied by
the Seller Parties to the Purchaser (the “Disclosure Schedule”) concurrently
with the execution of this Agreement:

 

3.1 Organization; Authority and Enforceability.

 

(a) The Company is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Missouri and have the
requisite corporate power and authority to own, lease and operate its assets and
properties and to carry on its business as currently conducted. The Company is
duly qualified or licensed as a foreign corporation to do business, and is in
good standing, in each jurisdiction where the character or location of its
assets or properties (whether owned, leased or licensed) or the nature of its
activities make such qualification or licensing necessary to the business of the
Company as currently conducted except where the failure to be so qualified or
licensed, individually or in the aggregate, both (i) has not had and would not
reasonably be expected to have a Material Adverse Effect and (ii) has not had
and would not be reasonably expected to have a material adverse effect on the
ability of the Company to perform its obligations under this Agreement or to
consummate the Transactions and would not materially impede or delay or be
reasonably expected to materially impede or delay the consummation of the
Transactions. The Company has made available to the Purchaser a true and correct
copy of its articles of organization and operating agreement, as amended to
date, each of which is in full force and effect on the date hereof
(collectively, the “Charter Documents”). The Managers of the Company has not
approved or proposed any other amendments to the Charter Documents. Section
3.1(a)(i) of the Disclosure Schedule lists the respective directors, managers,
partners and officers of the Company. Section 3.1(a)(ii) of the Disclosure
Schedule lists, by legal entity, every state or foreign jurisdiction in which
the Company has employees or facilities or otherwise is required to register to
conduct business since January 1, 2015. Section 3.1(a)(iii) of the Disclosure
Schedule lists each predecessor entity of the Company and any other name under
which the Company has previously operated.

 

7

 

 

(b) The Company has all requisite corporate power and authority to enter into
this Agreement and to consummate the Transactions. The execution, delivery and
performance by the Company of this Agreement, and the consummation of the
Transactions, have been duly and validly authorized by all necessary corporate
action on the part of the Company. This Agreement has been duly and validly
authorized, executed and delivered by the Company and the obligations of the
Company hereunder are or will be, upon such execution and delivery (and assuming
due authorization, execution and delivery by the other parties hereto), valid,
legally binding and enforceable against the Company in accordance with its
terms.

 

3.2 Capital Structure of the Company.

 

(a) Section 3.2 of the Disclosure Schedule sets forth all of the Membership
Interests in the Company together with each holder thereof. All outstanding
Membership Interests have been issued in compliance with all applicable federal,
state, local or foreign statutes, Laws, including federal securities Laws and
any applicable state securities or “blue sky” Laws.

 

(b) All of the issued and outstanding Membership Interests in the Company are
duly authorized, validly issued, fully paid and non-assessable and are free and
clear of any Liens, preemptive rights, rights of first refusal or “put” or
“call” rights created by statute, the Charter Documents, or any agreement to
which the Company is a party or by which they are bound. The Members are the
sole legal and beneficial owner of, and has good and marketable title, free and
clear of all Liens, to, all of the outstanding Membership Interests and such
interest constitutes the entire interest of the Members in the issued and
outstanding share capital or voting securities of the Company and no other
Person has any right, title or interest in or to the Membership Interests. There
are no warrants, calls, rights, convertible securities, commitments or
agreements of any character, written or oral, to which the Company is a party or
by which the Company is bound obligating the Company to reduce its capital or
issue, deliver, sell, repurchase, cancel or redeem, or cause to be issued,
delivered, sold, repurchased or redeemed, any Membership Interests or obligating
the Company to grant or otherwise amend or enter into any such warrant, call,
right, commitment or agreement. The Company has no outstanding options,
restricted stock units, restricted shares, stock appreciation right, profit
participation, “phantom equity” or any other type of equity instrument or any
plan or similar arrangement pursuant to which it has reserved Membership
Interests for issuance; the Company has never promised (in writing or otherwise)
any such equity instrument to any Person. The Company has never adopted,
sponsored or maintained any stock option plan or any other plan or agreement
providing for equity or equity related compensation to any Person. There have
been no (interim) dividends or other distributions with respect to any
Membership Interests, and there are no declared or accrued but unpaid (interim)
dividends or other distributions with respect to any Membership Interests. There
are no outstanding bonds, debentures, notes or other obligations, granting its
holder the right to vote on any matters on which Members of the Company may vote
(or which are convertible into or exercisable for securities having the right to
vote).

 

(c) As a result of the Membership Interests Purchase, as of the Closing, the
Purchaser will be the sole record and beneficial holder of all issued and
outstanding Membership Interests and all rights to acquire or receive any
Membership Interests, whether or not such Membership Interests are outstanding.

 

(d) Except as contemplated hereby, there are no (i) voting trusts, proxies, or
other agreements or understandings with respect to the voting stock of the
Company, or (ii) agreements to which the Company is a party relating to the
registration, sale or transfer (including agreements relating to rights of first
refusal, co sale rights or “drag along” rights) of any Membership Interests.

 

(e) Section 3.2(e) of the Disclosure Schedule lists all of the former owners of
the Membership Interests or other equity of the Company, and the approximate
date on which such Membership Interests or other equity was sold or otherwise
disposed of by such owners.

 

3.3 Subsidiaries. The Company does not have, and have never had, any Subsidiary.
Except as set forth on Section 3.3 of the Disclosure Schedules, the Company does
not control, directly or indirectly, or have (or has ever had) any direct or
indirect equity participation or similar interest in, or any obligations to
acquire any equity securities of or make any contribution to or debt or equity
investment in, any Person.

 

8

 

 

3.4 No Conflict. The execution and delivery by the Company of this Agreement,
and the consummation of the and Membership Interests Purchase or any other
Transactions, will not conflict with or result in any violation of or default
under (with or without notice or lapse of time, or both), or give rise to a
right of notice or termination, cancellation, modification or acceleration of
any right or obligation or loss of any benefit under, or require any consent,
approval or waiver from any Person pursuant to, or result in the creation of any
Lien upon the Membership Interests pursuant to, (a) any provision of the Charter
Documents, (b) any Contract to which the Company is a party or by which any of
the Company’s properties or assets may be bound, or (c) any Laws applicable to
the Company or any of its properties or assets (whether tangible or intangible).
Section 3.4of the Disclosure Schedule sets forth all necessary consents, waivers
and approvals of parties to any Contracts to which the Company is a party or by
which the Company’s properties or assets may be bound as are required thereunder
in connection with the Transactions, or for any such Contract to remain in full
force and effect without limitation, modification or alteration after the
Closing so as to preserve all rights of, and benefits to, the Company under such
Contracts from and after the Closing. Following the Closing, the Company will
continue to be permitted to exercise all of its rights under the Contracts
without the payment of any additional amounts or consideration other than
ongoing fees, royalties or payments which the Company would otherwise be
required to pay pursuant to the terms of such Contracts had the Transactions not
occurred.

 

3.5 Governmental Consents and Approvals. No consent, notice, waiver, approval,
order or authorization of, or registration, declaration or filing with any
Governmental Entity is required by, or with respect to, the Company in
connection with the execution and delivery of this Agreement or the consummation
of the and Membership Interests Purchase and the other Transactions, except for
such consents, notices, waivers, approvals, orders, authorizations,
registrations, declarations and filings as may be required under applicable
securities Laws.

 

3.6 No Undisclosed Liabilities, No Material Adverse Effect; Ordinary Course.

 

(a) The Company has no Liabilities of any type, whether or not accrued,
absolute, contingent, matured, unmatured, known or unknown, on- or off-balance
sheet.

 

(b) Since September 30, 2019, there has not occurred any Material Adverse
Effect.

 

3.7 Accounts Receivable; Accounts Payable.

 

(a) All of the accounts receivable, whether billed or unbilled, of the Company
arose in the ordinary course of business, are carried at values determined in
accordance with GAAP consistently applied, are not subject to any valid set-off
or counterclaim, do not represent obligations for goods sold on consignment, on
approval or on a sale-or-return basis or subject to any other repurchase or
return arrangement and, to the Knowledge of the Company, are collectible (which
receivables are recorded in accordance with GAAP consistently applied). No
Person has any Lien other than a Permitted Lien on any accounts receivable of
the Company and no agreement for deduction or discount has been made with
respect to any accounts receivable of the Company other than in the ordinary
course of business.

 

(b) All accounts payable and notes payable of the Company arose in bona fide
arm’s length transactions in the ordinary course of business and no such account
payable or note payable is delinquent by more than thirty (30) days in its
payment. Since September 30, 2019, the Company has paid its accounts payable in
the ordinary course of business and in a manner consistent with its past
practices, and the Company has not materially delayed any such payments.

 

3.8 Tax Matters.

 

(a) The Company has (i) prepared and timely filed all Tax Returns required to be
filed by the Company and all such Tax Returns are true and correct in all
material respects and have been completed in accordance with applicable Law, and
(ii) timely paid all Taxes that were due and payable (whether or not shown on a
Tax Return).

 

(b) The Company has paid or withheld with respect to its employees, Members and
other third parties, all U.S. federal, state and non-U.S. income Taxes and
social security charges and similar fees, Federal Insurance Contribution Act
taxes, Federal Unemployment Tax Act taxes and other Taxes required to be paid or
withheld, and has timely paid over any such Taxes to the appropriate
authorities.

 

9

 

 

(c) There is no Tax deficiency outstanding, assessed or proposed in writing
against the Company, nor has the Company executed any waiver of any statute of
limitations on or extending the period for the assessment or collection of any
Tax, which waiver or extension is still in effect.

 

(d) No audit or other examination of any Tax Return of the Company is presently
in progress, nor has the Company been notified in writing of any request for
such an audit or other examination, and to the Knowledge of the Company, no such
action or proceeding is being contemplated. No adjustment relating to any Tax
Return filed by the Company has been proposed in writing by any Tax authority,
which adjustment has not been resolved. There are no matters relating to Taxes
under discussion between any Tax authority and the Company

 

(e) The Company has delivered to the Purchaser or made available to the
Purchaser, copies of all income and other material Tax Returns for the Company
filed for all periods since and including the taxable period ended December 31,
2016.

 

(f) No claim has ever been made by a Tax authority in a jurisdiction where the
Company does not file Tax Returns that it is or may be subject to taxation by
that jurisdiction.

 

(g) There are no Liens on the assets of the Company relating or attributable to
Taxes other than clause (a) of the definition of Permitted Liens.

 

(h) The Company will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of (i) any
installment sale or open transaction disposition made prior to the Closing Date,
(ii) any prepaid amount or deferred revenue received or accrued prior to the
Closing Date, or (iii) the use of an improper method of accounting for a taxable
period ending on or prior to the Closing Date.

 

(i) The Company is not subject to any private letter ruling or closing agreement
of the IRS or comparable rulings of any other Governmental Entity. There is no
power of attorney given by or binding upon the Company with respect to Taxes for
any period for which the statute of limitations (including any waivers or
extensions) has not yet expired that is currently in effect.

 

(j) The Company has not been and are not subject to Tax in a country other than
its country of organization by virtue of having a place of business, a permanent
establishment or branch in any country outside the country of its organization.

 

(k) The Company (and any predecessors of the Company or any entity merged or
liquidated into the Company) has been classified as a partnership or as a
disregarded entity at all times since its inception and the corresponding
provisions of the income tax Laws of the states and local jurisdictions in which
the Company has and are required to file Tax Returns, and the Company has filed
all forms and taken all actions necessary to maintain such status and will be a
partnership or as a disregarded entity as of the Closing. The Company has, and
at all times has had, only one class of equity securities (other than with
respect to any differences in voting rights) and does not have any outstanding
options, contracts or other arrangements that would constitute a second class of
equity securities.

 

(l) Other than the Purchaser Stock Consideration issued in connection with this
Agreement and the Purchaser Common Stock issued in connection with that certain
Stock Purchase Agreement, of even date with this Agreement, by and among the
Purchaser, Electronic Check Services, Inc., a Missouri corporation, Central
States Legal Services, Inc., a Missouri corporation, and the Members, no Seller
Party directly or indirectly owns any shares of capital stock of the Purchaser.

 

3.9 Restrictions on Business Activities. Except as set forth on Section 3.9 of
the Disclosure Schedule, there is no Contract (non- competition or otherwise),
commitment, judgment, injunction, order or decree to which the Company is a
party or otherwise binding upon the Company which has or may reasonably be
expected to have the effect of prohibiting or impairing any business practice of
the Company, any acquisition of property and assets (including tangible and
intangible property and assets) by the Company, the conduct of business by the
Company, or otherwise limiting the freedom of the Company to engage in any line
of business or to compete with any Person.

 

10

 

 

3.10 Title to Real and Personal Properties; Absence of Liens.

 

(a) The Company does not own any real property, nor has the Company ever owned
any real property.

 

(b) The Company is a party to a lease with Peggy S. Winfrey for the Company’s
use of the premises at 1615 S Ingram Mill Rd, Ste. B, Springfield MO 65804 (the
“Springfield Property”). Other than the Springfield Property, the Company has
not entered into, nor are bound by, any lease, lease guaranty, sublease,
agreement for the leasing, tenancy, license, other use or occupancy of, or
otherwise granting a right in or relating to any real property nor is any Person
in the course of acquiring any such rights or interests.

 

(c) The Company has good and valid title to, ownership of, or, in the case of
leased properties and assets, valid leasehold interests in, all of its tangible
properties and assets, real, personal and mixed, used or held for use in or
necessary for the conduct of the business of the Company as currently conducted,
free and clear of any Liens, except for Permitted Liens.

 

(d) The lease to the Springfield Property is valid and in full force and effect,
and the Company has neither received nor provided any written or oral notice of
any default or event that with notice of lapse of time, or both, would
constitute a default by the Company or any other party thereto under any of the
real property leases identified in the Disclosure Schedule. The Company has
timely and fully performed all covenants and obligations under the property
leases identified in the Disclosure Schedule. The Company has no existing
offsets, defenses, counterclaims, or credits against rentals under any provision
of the real property leases identified in the Disclosure Schedule, other than
any security deposit.

 

(e) Except as set forth in Section 3.10(f) of the Disclosure Schedule, the
Company has not previously assigned, transferred, or conveyed all or any part of
its right, title, or interest under any of the real property leases identified
in the Disclosure Schedule to any other Person.

 

(f) The property and assets of the Company constitute all of the properties and
assets (whether real, personal or mixed and whether tangible or intangible)
necessary and sufficient to permit to conduct the business of the Company
immediately after the Closing in the ordinary course of business consistent with
past practice.

 

(g) To the Knowledge of Company, there is no action or proceeding pending or
threatened relating to the real property identified in the Disclosure Schedule.

 

3.11 Material Contracts.

 

(a) Except as set forth in Section 3.11 of the Disclosure Schedule (specifying
the appropriate paragraph), the Company is not parties to, and has no
obligations, rights or benefits under:

 

(i) any Contract that restricts or purports to restrict the ability of the
Company or any of their Affiliates (including, after the Closing Date, the
Purchaser or any of their Affiliates) to (A) conduct or compete with any line of
business or operations or in any geographic area or during any period of time,
(B) solicit or engage any customer, vendor or service provider, or (C)
beneficially own any assets, properties or rights, anywhere at any time;

 

(ii) (A) any employment, independent contractor or consulting Contract with any
officer of the Company or any other employee, independent contractor or
consultant that provides for annual, aggregate compensation in excess of
$150,000 per year, and (B) any employment, independent contractor or consulting
Contract with any employee consultant or independent contractor that provides
for any severance or termination pay (in cash or otherwise) or retention or
change in control compensation or benefits to any employee, consultant or
contractor;

 

(iii) any Contract for employment, consulting or independent contractor services
that is not cancelable by the Company without penalty with not less than thirty
(30) days’ notice;

 

(iv) any Contract with any professional employer organization or similar entity
or Person pursuant to which such entity or Person performs or provides the
Company with employment, employer and/or human resources-related services (or
similar administrative services) in regard to employees working for the Company;

 

(v) any Contract for Indebtedness and any Contract pursuant to which any assets
or property are subject to a Lien, other than Permitted Liens;

 

11

 

 

(vi) any lease of personal property or other Contract affecting the ownership
of, leasing of, or other interest in, any personal property;

 

(vii) any surety or guarantee agreement or other similar undertaking with
respect to contractual performance;

 

(viii) any Contract relating to capital expenditures and involving payments by
the Company other than in the ordinary course of business in excess of $50,000
individually or $100,000 in the aggregate per vendor;

 

(ix) any Contract relating to the disposition or acquisition of material assets
or any interest in any business enterprise outside the ordinary course of
business;

 

(x) any dealer, distribution, joint marketing, joint venture, partnership,
strategic alliance, Affiliate or development agreement or outsourcing
arrangement;

 

(xi) any Contract that contains a right of first refusal, first offer, first
negotiation, take or pay, exclusivity, minimum purchase commitments, or “most
favored nation” provision in favor of any Person;

 

(xii) any Contract providing for the settlement of any suit, claim, action,
litigation, administrative charge, arbitration, proceeding (including any civil,
criminal, administrative, investigative or appellate proceeding), hearing,
audit, examination or investigation commenced, brought, conducted or heard by or
before, or otherwise involving, any Governmental Entity, governmental authority
or arbitrator;

 

(xiii) any nondisclosure or confidentiality Contract (except such Contracts with
substantially similar terms to those in the Company’s standard form of
non-disclosure agreement provided to the Purchaser prior to the date hereof);

 

(xiv) all Contracts with any Governmental Entity;

 

(xv) all Contracts under which the Company has advanced or loaned any amount to
any of its directors, managers, officers, or employees; or

 

(xx) any other Contract that requires payments by the Company in excess of
$50,000 which is not cancelable by the Company without penalty within thirty
(30) days.

 

(b) True and complete copies of each Contract disclosed in the Disclosure
Schedule or required to be disclosed pursuant to this Section 3.11 (each, a
“Material Contract” and collectively, the “Material Contracts”) have been made
available to the Purchaser.

 

(c) Each Material Contract to which the Company is a party or any of its
properties or assets (whether tangible or intangible) is subject is a valid and
binding agreement enforceable against the Company in accordance with its terms,
and is in full force and effect with respect to the Company and, to the
Knowledge of the Company, any other party thereto subject to (i) laws of general
application relating to bankruptcy, insolvency and the relief of debtors, and
(ii) rules of law governing specific performance, injunctive relief and other
equitable remedies. The Company is in material compliance with and has not
materially breached, violated or defaulted under, or received notice that it has
materially breached, violated or defaulted under, any of the terms or conditions
of any Material Contract, nor to the Knowledge of the Company is any party
obligated to the Company pursuant to any Material Contract subject to any
material breach, violation or default thereunder, nor do the Company has
Knowledge of any presently existing facts or circumstances that, with the lapse
of time, giving of notice, or both would constitute such a material breach,
violation or default by the Company or any such other party, except as set forth
on Section 3.11(c) of the Disclosure Schedule.

 

(d) The Company has performed all material obligations required to have been
performed by the Company pursuant to each Material Contract.

 

3.12 Interested Party Transactions.

 

(a) Except as set forth on Section 3.12(a) of the Disclosure Schedule, no (i)
equityholder, officer, manager, partner or director of the Company, (ii)
Affiliate or immediate family member of any such Person listed in (i), or (iii)
Person that any Person listed in (i) or (ii) has or has had an equity or other
ownership or financial interest (each, an “Interested Party”), has or has had in
the prior three (3) years, directly or indirectly, (A) any interest in property
(including real and personal property) or assets (including tangible and
intangible assets) used or held for use in the business of the Company, (B) any
Person that furnished or sold, or furnishes or sells, services, products, or
technology that the Company furnishes or sells, or proposes to furnish or sell,
(C) any interest in any Person that purchases from or sells or furnishes to the
Company any services, products or technology, or (D) any interest in, or is a
party to, any Contract or has any right or claim against the Company or any of
its assets.

 

12

 

 

(b) All transactions pursuant to which any Interested Party has purchased any
material services, products, or technology from, or sold or furnished any
services, products or technology to, the Company that were entered into have
been on an arms’ length basis on terms no less favorable to the Company than
would be available from an unaffiliated party.

 

3.13 Permits. The Company possesses and has possessed all Permits required for
the operation of its business, and is, and in the last three (3) years has been,
in compliance in all material respects with the terms and conditions of all such
Permits. All such Permits are listed on Section 3.13 of the Disclosure Schedule.
All such Permits are valid and full force and effect and such Permits constitute
all Permits required to permit the Company to operate or conduct its business or
hold any interest in its properties, rights or assets. The consummation of the
and the Membership Interests Purchase shall not cause the revocation,
modification or cancellation of any such Permit, and no additional Permit is
required in connection therewith or for the ability of the Company to maintain
its business and operations immediately following such consummation.

 

3.14 Brokers’ and Finders’ Fees. None of the Seller Parties has incurred, nor
will incur, directly or indirectly, any Liability for brokerage or finders’ fees
or agents’ commissions, fees related to investment banking or similar advisory
services or any similar charges in connection with this Agreement or the
Transaction, nor will the Purchaser, nor any of the Seller Parties incur,
directly or indirectly, any such Liability based on arrangements made by or on
behalf of the Company or the Members.

 

3.15 Employment.

 

(a) None of the employment policies or practices of the Company is currently
being, or at any time during the past three (3) years has been, audited or, to
the Knowledge of the Company, investigated, by any Governmental Entity, and to
the Knowledge of the Company, none of the employment policies or practices of
the Company is currently subject to imminent audit or investigation by any
Governmental Entity. The Company and the officers of the Company is not
currently, and within the last three (3) years have not been, subject to any
order, decree, injunction, fine, penalty or judgment by any Governmental Entity
or private settlement contract in respect of any labor or employment matters.

 

(b) The Company is not currently, and during the past three (3) years has not
been, a party to any collective bargaining agreements; and there are no labor
unions or other organizations representing, or, to the Knowledge of the Company,
purporting or attempting to represent, any employee of the Company, and the
Company has no duty to bargain with any such union or organization with respect
to wages, hours or other terms and conditions of employment of any of their
employees.

 

(c) Section 3.15(c) of the Disclosure Schedule contains a complete and accurate
list of the current employees of the Company and shows with respect to each such
employee as of the date hereof (unless otherwise specified) (i) the employee’s
position held, and principal place of employment, (ii) base salary or hourly
wage rate, as applicable, (iii) annual commission opportunity, (iv) bonus
eligibility for the current year (and bonus paid for the prior year), (v) each
employee’s designation as either exempt or non-exempt for wage and hour
purposes, (vi) all other remuneration payable (including applicable rates) and
other benefits provided or which the Company is bound to provide (whether at
present or in the future) to each such employee, or any Person connected with
any such employee, and includes, if any, particulars of all profit sharing,
incentive and bonus arrangements to which the Company is a party, (vii) the date
of hire, (viii) vacation and other paid time off eligibility for the current
calendar year (including current balance of accrued unused vacation or other
paid time off, and current accrual rate as of October 31, 2019), and (ix) leave
status (including type of leave, and expected return date, if known).

 

(d) There is no officer, Key Employee, employee that is material to the
business, or group of employees of the Company who have indicated an intention
to terminate his, her, or their employment or engagement with the Company as of
the date hereof, and in the past three (3) months from the date hereof, the
employment of no officer or employee that is material to the business of the
Company has been terminated for any reason.

 

13

 

 

3.16 Compliance with Laws. The Company is conducting, and have conducted in the
last three (3) years, its business in compliance in all material respects with
all Laws, other legal restraints (whether temporary, preliminary or permanent)
applicable to the Company. Since its inception, the Company has not (a) been in
violation of any Laws or other legal restraints (whether temporary, preliminary
or permanent) applicable to the Company in any material respect or (b) received
written notice of violation of any such foreign, federal, state or local laws,
statutes, rules, regulations, executive orders, decrees, injunctions, orders or
other legal restraints (whether temporary, preliminary or permanent) applicable
to the Company that remains uncured.

 

3.17 Bank Accounts. Section 3.18 of the Disclosure Schedule lists the names,
account numbers, authorized signatories and locations of all banks and other
financial institutions at which the Company has an account or safe deposit box
and the name of each Person authorized to draft on or have access to any such
account or safe deposit box. The bank accounts shall be immediately be amended
to include additional signatories as appointed by Purchaser (“Purchaser
Signatories”). Further, at no time shall any outgoing transactions in an amount
more than $5,000.00 or outside of the ordinary course business be initiated
without the additional signature of one of the Purchaser Signatories.

 

3.18 No Other Representation and Warranties. Except for the representations and
warranties contained in this Article III and/or Article IV, none of the Company,
the Members, nor any representative thereof has made or makes any other express
or implied representation or warranty, either written or oral, on behalf of the
Company, or any representation or warranty arising from statute or otherwise at
law with respect to the Company. The Seller Parties acknowledge that except for
the representations and warranties contained in Article V, neither the Purchaser
nor any representative thereof has made or makes any other express or implied
representation or warranty, either written or oral, on behalf of the Purchaser,
or any representation or warranty arising from statute or otherwise at law with
respect to the Purchaser.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE MEMBERS

 

The Members, on behalf of themselves, hereby represent and warrant to the
Purchaser as of the date hereof and as of the Closing, subject to such
exceptions as are specifically disclosed in the Disclosure Schedule:

 

4.1 Power and Capacity; Enforceability. The Members possesses all requisite
capacity necessary to enter into this Agreement and to consummate the
Transactions. This Agreement to which the Members are parties have been duly
executed and delivered by the Members and the obligations of the Members
hereunder are or will be, upon such execution and delivery (and assuming the due
authorization, execution and delivery by the other parties hereto), valid,
legally binding and enforceable against the Members in accordance with their
respective terms.

 

4.2 No Conflict.

 

(a) The execution, delivery and performance by the Members of this Agreement,
and the consummation of the and the Membership Interests Purchase or any other
Transactions will not conflict with or result in any violation of or default
under (with or without notice or lapse of time, or both), or give rise to a
right of notice or termination, cancellation, modification or acceleration of
any right or obligation or loss of any benefit under, or require any consent,
approval or waiver from any Person pursuant to, or result in the creation of any
Lien upon the Membership Interests pursuant to (i) any Contract or order to
which the Members are subject or (ii) any Laws applicable to the Members or the
Members’ assets (whether tangible or intangible).

 

(b) No consent, notice, waiver, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity is required
by, or with respect to, the Members in connection with the execution and
delivery of this Agreement to which the Members are a party, or the consummation
of the and the Membership Interests Purchase and the other Transactions except
for such consents, notices, waivers, approvals, orders, authorizations,
registrations, declarations and filings as may be required under applicable
securities Laws.

 

14

 

 

4.3 Title to Membership Interests. The Members own of record and beneficially
all of the outstanding Membership Interests, and has good and valid title to
such Membership Interest, free and clear of all Liens and, at Closing, shall
deliver to the Purchaser good and valid title to such Membership Interest, free
and clear of all Liens. The Members do not own, and do not have the right to
acquire, directly or indirectly, any other Membership Interest. The Members are
not parties to any option, warrant, purchase right, or other Contract or
commitment that could require the Members to sell, transfer, or otherwise
dispose of any Membership Interest (other than this Agreement). The Members are
not a party to any voting trust, proxy, or other agreement or understanding with
respect to the voting of any share capital of the Company.

 

4.4 Litigation. There is no action, suit, claim, litigation, investigation,
arbitration, or proceeding of any nature pending, or, to the knowledge of the
Members, threatened, against the Members that seeks to restrain or enjoin the
consummation of the Transactions, nor, to the knowledge of the Members, are
there any presently existing facts or circumstances that would constitute a
reasonable basis therefor. There are no outstanding governmental orders and no
unsatisfied judgments, penalties or awards against or affecting the Members or
the Membership Interest.

 

4.5 Investment Purpose. The Members are acquiring the shares of Purchaser Common
Stock issued hereunder solely for their own accounts for investment purposes and
not with a view to, or for offer or sale in connection with, any distribution
thereof. The Members understand and acknowledge that the Purchaser Common Stock
is not being registered with the SEC under the Securities Act but instead is
being transferred under an exemption or exemptions from the registration and
qualification requirements of the Securities Act and other applicable securities
laws which impose certain restrictions on the Members’ ability to transfer the
Purchaser Common Stock. The Members are able to bear the economic risk of
holding the Purchaser Common Stock for an indefinite period (including total
loss of its investment), and has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risk of its investment.

 

4.6 No Solicitation. At no time were the Members presented with or solicited by
any publicly issued or circulated newspaper, mail, radio, television or other
form of general advertising or solicitation in connection with the offer, sale
and purchase of the Purchaser Common Stock by the Purchaser or its agents.

 

4.7 Accredited Investor. The Members are accredited investors as defined in Rule
501(a) of Regulation D promulgated under the Securities Act.

 

4.8 Disclosure of Information. The Members have received or has had full access
to all the information the Members consider necessary or appropriate to make an
informed investment decision with respect to the Purchaser Stock Consideration.
The Members further has had an opportunity to ask questions and receive answers
from the Purchaser regarding the terms and conditions of the offering of the
Purchaser Stock Consideration and to obtain additional information (to the
extent the Purchaser possessed such information or could acquire it without
unreasonable effort or expense) necessary to verify any information furnished to
the Members or to which the Members had access.

 

4.9 Understanding of Risks. The Members are fully aware of: (a) the highly
speculative nature of the Purchaser Common Stock, (b) the financial hazards
involved, (c) the liquidity of the Purchaser Common Stock, (d) the
qualifications and backgrounds of the management of the Purchaser and (e) the
tax consequences of acquiring the Purchaser Common Stock.

 

4.10 Qualifications. The Members have such knowledge and experience in financial
and business matters that the Members are capable of evaluating the merits and
risks of this prospective investment, have the capacity to protect the Members’
own interests in connection with this transaction, and is financially capable of
bearing a total loss of the Purchaser Stock Consideration.

 

4.11 Rule 144. The Members acknowledge that, because the Purchaser Stock
Consideration has not been registered under the Securities Act, the Purchaser
Stock Consideration must be held indefinitely unless subsequently registered
under the Securities Act or unless an exemption from such registration is
available. The Members are aware of the provisions of Rule 144 promulgated under
the Securities Act.

 

15

 

 

4.12 No Other Representation and Warranties. Except for the representations and
warranties contained in Article III and this Article IV, neither the Members nor
any representative thereof has made or makes any other express or implied
representation or warranty, either written or oral, on behalf of the Members, or
any representation or warranty arising from statute or otherwise at law with
respect to the Members. The Members acknowledge that except for the
representations and warranties contained in Article V, neither the Purchaser nor
any representative thereof has made or makes any other express or implied
representation or warranty, either written or oral, on behalf of the Purchaser,
or any representation or warranty arising from statute or otherwise at law with
respect to the Purchaser.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser hereby represents and warrants to the Seller Parties as of the
date hereof and as of the Closing:

 

5.1 Organization; Authority and Enforceability.

 

(a) The Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and has the requisite corporate
power and authority to own, lease and operate its assets and properties and to
carry on its business as it is now being conducted.

 

(b) The Purchaser has all requisite corporate power and authority to enter into
this Agreement and to consummate the Transactions. The execution and delivery by
the Purchaser of this Agreement and the consummation of the Transactions have
been duly and validly authorized by all necessary corporate action on the part
of the Purchaser. This Agreement has been duly and validly authorized, executed
and delivered by the Purchaser and the obligations of the Purchaser hereunder
are or will be, upon such execution and delivery (and assuming due
authorization, execution and delivery by the other parties hereto), valid,
legally binding and enforceable against the Purchaser in accordance with their
respective terms.

 

5.2 No Conflict. The execution and delivery by the Purchaser of this Agreement
to which the Purchaser is a party, and the consummation of the and the
Membership Interests Purchase or any other Transactions, will not conflict with
or result in any violation or default under (with or without notice or lapse of
time, or both), or give rise to a right of notice or termination, cancellation,
modification or acceleration of any right or obligation or loss of any benefit
under (a) any provision of any organizational documents of the Purchaser, (b)
any Contract to which the Purchaser is a party or by which any of the
Purchaser’s properties or assets may be bound, or (c) Laws applicable to the
Purchaser or any of its properties or assets (whether tangible or intangible).

 

5.3 Consents. No consent, notice, waiver, approval, order or authorization of,
or registration, declaration or filing with, any Governmental Entity is required
by, or with respect to, the Purchaser in connection with the execution and
delivery of this Agreement to which the Purchaser is a party or the consummation
of the and the Membership Interests Purchase and the other Transactions, except
for such consents, notices, waivers, approvals, orders, authorizations,
registrations, declarations and filings as may be required under applicable
securities Laws.

 

5.4 Valid Issuance of Purchaser Common Stock. The shares of Purchaser Common
Stock to be issued pursuant to this Agreement will, when issued, be duly
authorized, validly issued, fully paid and non-assessable and issued in
compliance with federal and state securities Laws.

 

5.5 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of the Purchaser.

 

5.6 No Other Representation and Warranties. Except for the representations and
warranties contained in this Article V, neither the Purchaser nor any
representative thereof has made or makes any other express or implied
representation or warranty, either written or oral, on behalf of the Purchaser,
or any representation or warranty arising from statute or otherwise at law with
respect to the Purchaser. The Purchaser acknowledges that except for the
representations and warranties contained in Article III and Article IV, none of
the Company, the Members, nor representative thereof has made or makes any other
express or implied representation or warranty, either written or oral, on behalf
of the Company or the Members, or any representation or warranty arising from
statute or otherwise at law with respect to the Company or the Members.

 

16

 

 

ARTICLE VI

 

COVENANTS

 

6.1 Public Disclosure. Except as expressly provided for herein, the Seller
Parties shall not (and shall not authorize any Company Representative to),
directly or indirectly, issue or make any statement or communication to any
third party (other than their respective legal, accounting and financial
advisors that are bound by confidentiality restrictions) regarding the existence
or subject matter of this Agreement or the Transactions (including any claim or
dispute arising out of or related to this Agreement, or the interpretation,
making, performance, breach or termination hereof and the reasons therefor)
without the consent of the Purchaser or as expressly provided for herein.

 

6.2 Continuing Employees. All employees and independent contractors of the
Company (collectively, the “Offered Employees”), will be offered continued
employment on an at-will basis by or with the Purchaser or one of its
Subsidiaries (including the Company). The Offered Employees who accept
employment with the with the Purchaser or one of its Subsidiaries (including the
Company) shall be referred to herein as “Continuing Employees.” Continuing
Employees shall be eligible to participate in the health, welfare and other
benefit programs of the Company. Notwithstanding the foregoing, nothing
contained in this Section 6.2 shall (i) be treated as an amendment of any
particular employee benefit plan, program, policy, agreement or arrangement,
(ii) give any third party, including any Offered Employee, any Continuing
Employee, any former employee of the Company or any beneficiary representative
thereof, any right to enforce the provisions of this Section 6.2 or (iii)
operate to duplicate any benefit provided to any Continuing Employee or the
funding of any such benefit. Nothing contained in this Agreement (x) confers (or
is intended to confer) upon any Offered Employee, any Continuing Employee or any
other Person any right to continued employment after the Closing or (y) prevents
(or is intended to prevent) the Purchaser or any of its Affiliates from
amending, modifying or terminating any employee benefit plan, program, policy,
agreement or arrangement at any time.

 

6.3 Release. Effective for all purposes as of the Closing, the Members
acknowledge and agree, on behalf of themselves and each of their Affiliates,
heirs, successors, assigns and agents (each, a “Releasor”), that the Members, on
behalf of themselves and the other Releasors, hereby irrevocably and
unconditionally releases the Purchaser and its Affiliates (including the
Company), and their respective Affiliates, successors and assigns, present or
former directors, officers, employees, and agents, from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages or causes of action, suits, rights, demands, costs,
losses, debts and expenses (including attorneys’ fees and costs incurred) of any
nature whatsoever, known or unknown, suspected or unsuspected, existing or
prospective, relating to the Members’ investment in, ownership of any securities
in, any rights to proceeds upon the sale of, any rights or assets of, or
employment by, the Company (collectively, “Claims”); provided, however, that the
foregoing release shall not cover Claims (a) arising from rights of the Members
under this Agreement or (b) for accrued wages payable in the ordinary course of
business in the current payroll cycle (collectively, “Excluded Claims”). Such
released Claims include (except as otherwise excluded as an Excluded Claim), to
the maximum extent permitted by applicable Laws, any and all Claims: (i)
relating to or arising out of such employment, the end of such employment and/or
the terms and conditions of such employment; (ii) of or for employment
discrimination, harassment or retaliation under any local, state or federal law
or ordinance, including without limitation Title VII or the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1991, as amended the Equal Pay Act of
1963, as amended, or the Americans with Disabilities Act of 1990, as amended;
(iii) under the Family and Medical Leave Act of 1993, as amended, or under
similar state or local law; (iv) under the federal Worker Adjustment Retraining
and Notification Act or any similar state or local law; (v) under the Employee
Retirement Income Security Act of 1974, as amended (excluding claims for
accrued, vested benefits under any pension or welfare benefit plan, subject to
the terms of the applicable plan and applicable Law); (vi) under any other
federal, state or local statute, law, rule or regulation of the applicable
jurisdiction; (vii) for wages (excluding accrued wages payable in the ordinary
course of business in the current payroll cycle), bonuses, incentive
compensation, stock, options or other equity- based incentives, severance,
vacation pay or any other compensation or benefits; (viii) under or for
violation of any public policy or Contract (express or implied); (ix) for any
tort, or otherwise arising under common law; (x) arising under any policies,
practices or procedures of the Company; (xi) any and all Claims for wrongful or
constructive discharge, breach of Contract (express or implied), infliction of
emotional distress, defamation; and (xii) any and all Claims for costs, fees, or
other expenses, including attorneys’ fees incurred in these matters. The Members
represents and acknowledges that they have read this release and understands its
terms and has been given an opportunity to ask questions of the Company’s
representatives, and to consult with independent legal counsel of their own
choosing. The Members further represents that in signing this release they are
not relying, and have not relied, on any representation or statement not set
forth in this release made by any representative of the Purchaser or anyone else
with regard to the subject matter, basis or effect of this release or otherwise.
The Members hereby acknowledge and agree that neither the release provided
hereunder nor the furnishing of the consideration for the release given
hereunder will be deemed or construed at any time to be an admission by any
released party or Releasor of any improper or unlawful conduct. The Members
hereby irrevocably covenants to refrain from, directly or indirectly, asserting
any claim, or commencing, instituting or causing to be commenced, any action,
proceeding, charge, complaint, or investigation of any kind against any of the
released parties, in any forum whatsoever (including any administrative agency),
that is based upon any claim purported to be released hereunder. Notwithstanding
the foregoing or anything to the contrary in this release, it is understood and
agreed that the release given herein does not prohibit any Releasor from filing
an administrative charge with the Equal Employment Opportunity Commission or
similar equal employment opportunity/anti-discrimination administrative agency
(federal, state or local). The Members, however, waive any right to monetary or
other recovery in connection with any such charge and/or in the event any such
federal, state or local administrative agency pursues any claims on the Members’
behalf or otherwise in connection with any such charge or relating to the
Members’ employment with the Company or any successor or assign. This release
may be pleaded by any released party as a full and complete defense regarding
any matter purported to be released hereby and may be used as the basis for an
injunction against any action at law or equity instituted or maintained against
them regarding such matter in violation of this Agreement. In the event any
claim is brought or maintained by a Releasor against any released party in
violation of this Agreement, the Members shall be responsible for all costs and
expenses, including reasonable attorneys’ fees, incurred by the released parties
in defending same. The Members expressly acknowledge that the release contained
herein applies to all Claims, regardless of whether such Claims are known or
unknown, suspected or unsuspected, existing or prospective, and include Claims
which, if known by the releasing party, might materially affect its decision to
enter into this Section 6.3 (other than the Excluded Claims). The Members have
considered and taken into account the possible existence of such Claims in
determining to execute and deliver this Agreement.

 

17

 

 

6.4 Non-Competition/Non-Solicitation.

 

(a) The Members, is their individual capacity or through any of their Affiliates
shall not, directly or indirectly, for a period of four (4) years after the
Closing Date, engage (whether as owner, employee, operator, manager, consultant
or otherwise) anywhere in the world in any business that competes with the
business of the Company, the Purchaser or any of their respective Affiliates.
Notwithstanding the foregoing, the Members and their Affiliates shall not be
prohibited by this Section 6.5(a) from acquiring or owning less than one percent
(1%) of the outstanding voting power of any publicly traded company on a passive
basis.

 

(b) The Members and their Affiliates shall not, nor shall they permit any of
their Affiliates to, directly or indirectly, for a period of four (4) years
after the Closing Date, (i) other than for the benefit of the Company or the
Purchaser, solicit, call upon, divert, take away, attempt to induce, or accept
or conduct any business from or with, any customer, supplier, agent or
distributor of the Company, the Purchaser or any of their respective Affiliates,
or cause any such customer, supplier, agent or distributor to terminate or
adversely affect or materially reduce their business relationship with the
Company, the Purchaser or any of their respective Affiliates, or (ii) contact,
solicit or approach for the purpose of offering employment to, or hire (whether
as an employee, consultant, agent, independent contractor or otherwise), any
employee employed or full-time consultant engaged by the Purchaser or any of its
Affiliates (including the Company) during the one (1) year period preceding such
contact, solicitation or approach (provided, that the foregoing clause shall not
prohibit the Members or their Affiliates from making a general solicitation not
targeting any such employee or consultant).

 

18

 

 

(c) The Members, for themselves and on behalf of their Affiliates, agree that
the scope of the restrictive provisions set forth in this Section 6.4 are
reasonable with respect to subject matter, time and scope and that the
provisions contained in this Section 6.4 are a material inducement to the
Purchaser’s entering into this Agreement and but for the provisions contained in
this Section 6.4, the Purchaser would not have entered into this Agreement. In
the event that any court determines that the subject matter, duration or
geographic scope, or all of the foregoing, is unreasonable and that such
provision is to that extent unenforceable, the Purchaser and the Members, for
itself or themselves and on behalf of each of their or its Affiliates, agree
that the provision shall remain in full force and effect for the greatest time
period and for the broadest subject matter and in the greatest area, as the case
may be, that would not render it unenforceable. It is specifically understood
and agreed that any breach of the provisions of this Section 6.4 by the Members
or any of their Affiliates will result in irreparable injury to the Purchaser,
that the remedy at law alone will be an inadequate remedy for such breach and
that, in addition to any other remedy it may have, the Purchaser shall be
entitled to enforce the specific performance of this Section 6.4 by the Members
and their Affiliates through both temporary and permanent injunctive relief
without the necessity of proving actual damages and without posting a bond, but
without limitation of the Purchaser’s right to damages and any and all other
remedies available to the Purchaser, it being understood that injunctive relief
is in addition to, and not in lieu of, such other remedies. Should the Members
breach Section 6.4(a) or 6.4(b) above, the term of the restrictions set forth in
Section 6.4(a) or 6.4(b), as applicable, shall be tolled by the duration of such
breach. For the avoidance of doubt, the parties hereto acknowledge and agree
that the restrictions set forth in this Section 6.4 are independent of and in
addition to any restrictions set forth in any Contract between the Purchaser or
any of its Affiliates (including the Company), on the one hand, and the Members,
on the other hand (including the remainder of this Agreement). The Members
acknowledge and agree that they have received, or are receiving, substantial
consideration in connection with the Transactions. No breach by Purchaser or any
of its Affiliates of any contractual or other obligations it or they have to the
Members shall constitute a defense, or a limitation of, the enforcement of this
Section 6.4 against the Members. If the Members violate this Section 6.4, in
addition to all other remedies available to the Purchaser at law, in equity, and
under contract, the Members agree that the Members shall pay the Purchaser’s
costs of enforcement of this Section 6.4, including reasonable attorneys’ fees
and expenses.

 

ARTICLE VII

 

TAX MATTERS

 

7.1 Tax Returns.

 

(a) Except as provided in Section 7.1(b), the Purchaser shall prepare and timely
file, or shall cause to be prepared and timely filed, all Tax Returns of the
Company required to be filed after the Closing Date for taxable periods ending
on or before the Closing Date; provided, that with respect to any Tax Return for
a taxable period ending on or prior to the Closing Date, (i) such Tax Return
shall be prepared in a manner consistent with past practice of the Company
unless otherwise required by applicable Law and (ii) if such Tax Return reflects
a material amount of Tax for which the Seller Parties must indemnify the
Purchaser, the Purchaser shall provide such Tax Return to the Members for their
review and comment at least thirty (30) days prior to the date on which such Tax
Return is to be filed (or as soon as is reasonably practicable) and Purchaser
shall consider in good faith the reasonable comments of the Members with respect
to such Tax Return.

 

(b) The Members shall prepare and timely file, or shall cause to be prepared and
timely filed, all Tax Returns of the Company required to be filed after the
Closing Date for taxable periods ending on or before the Closing Date and that
are income Tax Returns and reflect items of income, loss, deduction or credit
which the Members is required to report on their income Tax Returns; provided,
that with respect to any Tax Return for a taxable period ending on or prior to
the Closing Date, (a) such Tax Return shall be prepared in a manner consistent
with the past practice of the Company unless otherwise required by applicable
Law and (b) the Members shall provide such Tax Return to the Purchaser for its
review and comment at least thirty (30) days prior to the date on which such Tax
Return is to be filed (or as soon as is reasonably practicable) and Members
shall consider in good faith the reasonable comments of the Purchaser with
respect to such Tax Return.

 

19

 

 

7.2 Tax Cooperation. The Purchaser, the Company and the Members shall cooperate
fully, as and to the extent reasonably requested by the other parties hereto, in
connection with the filing, preparation and review of Tax Returns, and any Tax
audits, Tax proceedings or other Tax-related claims (including claims under this
Agreement). Such cooperation shall include providing records and information
that are reasonably relevant to any such matters and in their possession (or if
not in their possession, if reasonably able to obtain), making employees
available on a mutually convenient basis to provide additional information, and
explaining any materials provided pursuant to this Section 7.2. The Purchaser,
the Company and the Members shall not destroy or dispose of any Tax workpapers,
schedules or other materials and documents in their possession or under their
control supporting Tax Returns of the Company until the seventh (7th)
anniversary of the Closing Date.

 

7.3 Transfer Taxes. All sales, use, transfer, value added, goods and services,
gross receipts, excise, conveyance and documentary, stamp, recording,
registration, conveyance and similar Taxes incurred in connection with the
Transactions pursuant to this Agreement, including penalties and interest
(“Transfer Taxes”) shall be borne fifty percent (50%) by the Purchaser and fifty
percent (50%) by the Members. The Purchaser shall timely file all necessary Tax
Returns and other documentation with respect to all such Transfer Taxes and the
Members shall join in the execution of any such Tax Returns to the extent
required by applicable Law.

 

ARTICLE VIII

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

 

8.1 Survival of Representations and Warranties. The representations and
warranties of the Company and/or the Members contained in Article III and
Article IV of this Agreement or the Certificates shall survive until the fifteen
(15) month anniversary of the Closing Date (the “Survival Date”); provided, that
in the event of any fraud or Willful Breach by a Seller Party with respect to
the representations and warranties set forth in Article III, and the Members
with respect to the representations and warranties set forth in Article IV, such
claim shall survive without limitation. The representations and warranties of
the Purchaser contained in Article V of this Agreement or in any certificate
delivered pursuant to this Agreement shall survive until the Survival Date;
provided, that in the event of any fraud or Willful Breach by Purchaser with
respect to the representations and warranties set forth in Article V, such claim
shall survive without limitation. The covenants and indemnities (other than for
breach of representation and warranties as provided for earlier in this Section
8.1) of a party hereunder shall survive until thirty (30) days following the
expiration of the statute of limitations applicable to the subject matter
thereof (or such longer period as specified in the applicable covenant). If an
Officer’s Certificate asserting a claim for indemnification hereunder, (x) in
the case of representations and warranties that survive until the Survival Date,
on or before the Survival Date, or (y)in the case of the covenants and
indemnities (other than for breach of representation and warranties as provided
for in clause (x)), before the date on which such covenant or indemnity ceases
to survive, then the claims arising in connection with such Officer’s
Certificate shall survive for the benefit of all Indemnified Parties beyond the
expiration of the applicable survival period for such representation, warranty,
covenant or indemnity until such claims are fully and finally resolved. The
parties further acknowledge that the time periods set forth in this Section 8.1
for the assertion of claims under this Agreement are the result of arms’ length
negotiation among the parties and that they intend for the time periods to be
enforced as agreed by the parties.

 

8.2 Indemnification.

 

(a) Subject to the provisions of this Article VIII, from and after the Closing,
the Members agree to indemnify and hold harmless the Purchaser Indemnified
Parties, from and against, and shall compensate and reimburse the Purchaser
Indemnified Parties for, all Losses incurred or sustained by the Purchaser
Indemnified Parties, or any of them, directly or indirectly, arising under, in
connection with or as a result of any of the following (the “Indemnifiable
Matters”):

 

(i) any breach (or an allegation that would amount to a breach in the case of a
third party claim) of a representation or warranty made by the Company and/or
the Members in this Agreement or any Certificate;

 

(ii) any failure (or an allegation that would amount to a failure in the case of
a third party claim) by (A) the Company to perform or comply with any covenant
or agreement applicable to the Company contained in this Agreement and required
to be performed or complied with as of or prior to the Closing or (B) the
Members to perform or comply with any covenant or agreement applicable to the
Members contained in this Agreement;

 

20

 

 

(iii) any fraud, or any Willful Breach of any provision of this Agreement or any
Certificate, to the extent committed as of or prior to the Closing, by a Seller
Party or any authorized representative thereof;

 

(iv) any claims or threatened claims by or purportedly on behalf of any holder
or former holder of any Membership Interests, or in respect of any rights to
acquire the Membership Interests, any claims or threatened claims alleging
violations of fiduciary duty, or any claims or threatened claims by any Person
claiming to have rights to any portion of the consideration payable hereunder;

 

(v) any claims or threatened claims by or purportedly on behalf of any Person
with respect to any transaction or agreement between the Company and any
Interested Party initiated or consummated as of or prior to the Closing (each, a
“Related Party Transaction”), including claims or threatened claims alleging
violations of fiduciary duty;

 

(vi) any Transaction Expenses or unpaid Indebtedness of the Company as of
immediately prior to the Closing; and/or

 

(vii) any Taxes owed for periods prior to the Closing.

 

(b) Subject to the provisions of this Article VIII, from and after the Closing,
the Purchaser agrees to indemnify and hold harmless the Members, from and
against, and shall compensate and reimburse the Members for, all Losses incurred
or sustained by the Members, directly or indirectly, arising under, in
connection with or as a result of:

 

(i) any breach (or an allegation that would amount to a breach in the case of a
third party claim) of a representation or warranty made by the Purchaser in
Article V of this Agreement or any certificate delivered by the Purchaser to the
Seller Parties in connection with the Closing;

 

(ii) any failure (or an allegation that would amount to a failure in the case of
a third party claim) by the Purchaser to perform or comply with any covenant or
agreement applicable to the Purchaser contained in this Agreement; or

 

(iii) any fraud, or any Willful Breach of any provision of this Agreement or any
such certificate, to the extent committed as of or prior to the Closing, by the
Purchaser or any authorized representative thereof.

 

(c) For the purpose of this Article VIII only, when determining any inaccuracy
or breach of, and the amount of Losses suffered by an Indemnified Party as a
result of, any breach or inaccuracy of any representation or warranty set forth
in this Agreement that is qualified or limited in scope as to material, material
adverse effect, Material Adverse Effect, or any other materiality qualifications
or limitations shall be deemed to be made or given without such qualification or
limitation.

 

(d) The Members shall not have any right of contribution, indemnification or
right of advancement from the Purchaser or any of its Affiliates with respect to
any Loss claimed by a Purchaser Indemnified Party.

 

(e) The Company and the Members have agreed that the Purchaser Indemnified
Parties’ rights to indemnification, compensation and reimbursement contained in
this Article VIII relating to the representations, warranties, covenants,
indemnities and obligations of the Company and/or the Members are part of the
basis of the bargain contemplated by this Agreement; and such representations,
warranties, covenants, indemnities and obligations, and the rights and remedies
that may be exercised by the Purchaser Indemnified Parties with respect thereto,
shall not be waived, limited or otherwise affected by or as a result of (and the
Purchaser Indemnified Parties shall be deemed to have relied upon such
representations, warranties, covenants or obligations notwithstanding) any
knowledge on the part of any of the Purchaser Indemnified Parties or any of
their representatives (regardless of whether obtained through any investigation
by any Purchaser Indemnified Parties or any representative of any Purchaser
Indemnified Parties or through disclosure by the Company or any other Person,
and regardless of whether such knowledge was obtained before or after the
execution and delivery of this Agreement) or by reason of the fact that a
Purchaser Indemnified Party or any of its representatives knew or should have
known that any representation or warranty is or might be inaccurate or untrue.
The Purchaser has agreed that the Members’ right to indemnification,
compensation and reimbursement contained in this Article VIII relating to the
representations, warranties, covenants, indemnities and obligations of the
Purchaser are part of the basis of the bargain contemplated by this Agreement.

 

21

 

 

(f) This Article VIII shall constitute the exclusive remedy after the Closing
for recovery of Losses by the Indemnified Parties (x) as a result of breaches of
the matters specified in Section 8.2(a), provided, that notwithstanding anything
herein to the contrary, nothing in this Agreement shall limit the rights or
remedies of the Purchaser or any other Purchaser Indemnified Party (i) in the
case of fraud or Willful Breach (including pursuant to Section 8.2(a)(iii) or
Section 8.2(b)(iii)), (ii) Transaction Expenses or Indebtedness as described in
Section 8.2(a)(vi), (iii) with respect to specific performance, injunctive and
other equitable relief, (iv) claims relating to Related Party Transactions, or
(v) for breaches of any covenant to be performed following the Closing, or (y)
as a result of breaches of the matters specified in Section 8.2(b), provided,
that notwithstanding anything herein to the contrary, nothing in this Agreement
shall limit the rights or remedies of the Members (i) in the case of fraud or
Willful Breach (including pursuant to Section 8.2(a)(iii) or Section
8.2(b)(iii)), (ii) with respect to specific performance, injunctive and other
equitable relief, or (iii) for breaches of any covenant to be performed
following the Closing. Without limiting the foregoing, the provisions of this
Article VIII will not prevent or limit a cause of action under Section 6.6 to
obtain an injunction or injunctions to prevent breaches of covenants contained
in this Agreement.

 

8.3 Maximum Payments; Remedy.

 

(a) The Purchaser Indemnified Parties, on the one hand, or the Members, on the
other hand (each, an “Indemnified Party”), shall not be entitled to any recovery
resulting from Section 8.2(a)(i) or Section 8.2(b)(i), respectively, until such
time (if at all) as the total amount of all Losses that have been suffered or
incurred by any one or more of such Indemnified Parties with respect to such
matters exceeds $50,000 in the aggregate; and in such event, the Purchaser
Indemnified Parties or the Members, as the case may be, shall, subject to the
limitations set forth in the remaining subsections of this Section 8.3, be
entitled to be indemnified against and compensated and reimbursed to the extent
all Losses from the first Dollar thereof; provided, that the limitations set
forth in this Section 8.3(a) shall not apply to any indemnification claims
relating to any breach (or an allegation that would amount to a breach in the
case of a third party claim) of any representation or warranty that involves
fraud or Willful Breach (including pursuant to Section 8.2(a)(iii) or Section
8.2(b)(iii)).

 

(b) The Purchaser Indemnified Parties’ right to indemnification pursuant to this
Article VIII on account of any Losses will be reduced by all insurance of the
Company or other third party indemnification or contribution proceeds actually
received by the Company in respect of those Losses, net of applicable costs and
expenses involved in seeking such recovery (including increases in premiums
relating thereto). The applicable Purchaser Indemnified Parties shall remit to
the Members, for the benefit of the Members, any such insurance or other third
party proceeds that are paid to such Purchaser Indemnified Parties with respect
to such Losses for which such Purchaser Indemnified Parties have been previously
indemnified pursuant to this Article VIII.

 

8.4 Claims for Indemnification; Resolution of Conflicts.

 

(a) Making a Claim for Indemnification; Officer’s Certificate. The Members or a
Purchaser Indemnified Party may seek recovery of Losses pursuant to this Article
VIII by delivering to the Purchaser or the Members, as applicable, an Officer’s
Certificate in respect of such claim. The date of such delivery of an Officer’s
Certificate is referred to herein as the “Claim Date” of such Officer’s
Certificate (and the claims for indemnification contained therein). For purposes
hereof, “Officer’s Certificate” means a certificate signed by any authorized
representative of an Indemnified Party (or, in the case of an Indemnified Party
who is an individual, signed by such individual) stating that an Indemnified
Party has paid, sustained, incurred, or accrued, or reasonably anticipates that
it will have to pay, sustain, incur or accrue Losses and including, to the
extent reasonably practicable, a non- binding, preliminary estimate of the
amounts of such Losses; provided, that the Officer’s Certificate need only
specify such information to the knowledge of such officer or such Indemnified
Party as of the Claim Date, shall not limit any of the rights or remedies of any
Indemnified Party, and may be updated and amended from time to time by the
Indemnified Party by delivering an updated or amended Officer’s Certificate to
the Members or the Purchaser, as applicable.

 

(b) Objecting to a Claim for Indemnification.

 

(i) The Members or the Purchaser, as applicable, may object, in whole or in
part, to a claim for indemnification set forth in an Officer’s Certificate by
delivering to the Indemnified Party seeking indemnification a written statement
of objection to the claim made in the Officer’s Certificate (an “Objection
Notice”); provided, that, to be effective, such Objection Notice must (A) be
delivered to the Indemnified Party pursuant to Section 10.1 prior to 5:00 p.m.
Memphis, Tennessee time on the thirtieth (30th) day following the Claim Date of
the Officer’s Certificate (such deadline, the “Objection Deadline” for such
Officer’s Certificate and the claims for indemnification contained therein) and
(B) set forth in reasonable detail the nature of the objections to the claim in
respect of which the objection is made.

 

22

 

 

(ii) To the extent the Members or Purchaser, as applicable, does not object in
writing (as provided in Section 8.4(b)(i)) to the claims contained in an
Officer’s Certificate prior to the Objection Deadline for such Officer’s
Certificate, such failure to so object shall be an irrevocable acknowledgment by
the Members or the Purchaser, as applicable, that the Indemnified Party is
entitled to the full amount of the claims for Losses set forth in such Officer’s
Certificate (and such entitlement shall be conclusively and irrefutably
established) with respect to the applicable Indemnifying Parties (any such
claim, an “Unobjected Claim”). Within thirty (30) days of a claim becoming an
Unobjected Claim, the Indemnifying Parties shall make the applicable payment to
such Indemnified Party, subject to Sections 8.4(f) and 8.5.

 

(c) Resolution of Conflicts. In case the Member or the Purchaser, as applicable,
timely delivers an Objection Notice in accordance with Section 8.4(c) hereof,
the Member or the Purchaser, as applicable, and the applicable Indemnified
Parties shall attempt in good faith to agree upon the rights of the respective
parties with respect to each of such claims. If the Member or the Purchaser, as
applicable, and the Indemnified Parties reach an agreement, a memorandum setting
forth such agreement shall be prepared and signed by all applicable parties (any
claims covered by such an agreement, “Settled Claims”). Any amounts required to
be paid as a result of a Settled Claim shall be paid by the Indemnifying Party
to the Indemnified Parties pursuant to the Settled Claim within thirty (30) days
of the applicable claim becoming a Settled Claim, subject to Sections 8.4(f) and
8.5. If the Member or the Purchaser, as applicable, and the Indemnified Parties
are unable to reach an agreement, the matter specified in the Objection Notice
shall be resolved pursuant to Section 10.8 (any claims resolved pursuant
thereto, “Resolved Claims”).

 

(d) Payable and Unresolved Claims. A “Payable Claim” means a claim for
indemnification of Losses under this Article VIII, to the extent that such claim
has not yet been satisfied, that is (i) a Resolved Claim, (ii) a Settled Claim,
or (iii) an Unobjected Claim. An “Unresolved Claim” means any claim for
indemnification of Losses under this Article VIII specified in any Officer’s
Certificate delivered pursuant to Section 8.4(b), to the extent that such claim
is not a Payable Claim and has not been satisfied.

 

8.5 Third Party Claims. If the Purchaser becomes aware of a third party claim (a
“Third Party Claim”) which the Purchaser reasonably believes may result in a
claim for indemnification by a Purchaser Indemnified Party pursuant to this
Article VIII, the Purchaser shall notify the Members promptly of such claim, and
the Members shall be entitled, at their expense, to participate in, but not to
determine or conduct, the defense of such Third Party Claim. If there is a Third
Party Claim that, if adversely determined, would give rise to a right of
recovery for Losses under the Agreement, then any amounts incurred by the
Purchaser Indemnified Parties in defense or settlement of such Third Party
Claim, regardless of the outcome of such claim, shall be deemed Losses under the
Agreement. The Purchaser shall have the right in its sole discretion to conduct
the defense of, and to settle, any such claim and the Members shall not have a
right of approval or consent with respect to any such Third Party Claim;
provided, that except with the consent of the Members (such consent not to be
unreasonably withheld, conditioned or delayed), no settlement of any such Third
Party Claim with third party claimants shall be determinative of the amount of
Losses relating to such matter or otherwise admissible in any proceeding or used
in any way to resolve any dispute with respect to the amount of Losses.

 

If the Members becomes aware of a third party claim (a “Company Third Party
Claim”) which they reasonably believe may result in a claim for indemnification
by the Members pursuant to this Article VIII, the Members shall notify the
Purchaser promptly of such claim, and the Members shall be entitled, at his
expense, to participate in, but not to determine or conduct, the defense of such
Company Third Party Claim. The Purchasers shall have the right in its sole
discretion to conduct the defense of, and to settle, any such claim and the
Members shall not have a right of approval or consent with respect to any such
Company Third Party Claim; provided, that except with the consent of the Members
(such consent not to be unreasonably withheld, conditioned or delayed), no
settlement of any such Company Third Party Claim with third party claimants
shall be determinative of the amount of Losses relating to such matter or
otherwise admissible in any proceeding or used in any way to resolve any dispute
with respect to the amount of Losses.

 

23

 

 

8.6 Limitation on Indemnities. The indemnities in this Article VIII shall be in
full force and effect for a period of 7 years from the date hereof for
Indemnifiable Matters involving tax liabilities as a result of federal, state
and local taxes, for a period of 10 years from the date of execution of any
written contracts entered into by the Company and for 15 months from the date
hereof on all other Indemnifiable Matters.

 

ARTICLE IX

 

AMENDMENT AND WAIVER

 

9.1 Amendment. This Agreement may not be amended, except by an instrument in
writing signed by the parties hereto.

 

9.2 Extension; Waiver. Any party hereto may, to the extent legally allowed, (a)
extend the time for the performance of any of the obligations of any other party
hereto, (b) waive any inaccuracies in the representations and warranties made to
such party contained herein or in any document delivered pursuant hereto, and
(c) waive compliance with any of the covenants, agreements or conditions for the
benefit of such party contained herein. Any agreement on the part of a party
hereto to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such party. Any waiver of any term or
condition shall not be construed as a waiver of any subsequent breach or a
subsequent waiver of the same term or condition, or a waiver of any other term
or condition of this Agreement. No delay or failure by any party to assert any
of its rights or remedies shall constitute a waiver of such rights or remedies.

 

ARTICLE XI

 

GENERAL PROVISIONS

 

10.1 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed delivered, given and received (a) when delivered in person,
(b) when transmitted by email or facsimile (with written confirmation of
completed transmission), (c) on the third (3rd) Business Day following the
mailing thereof by certified or registered mail (return receipt requested) or
(d) when delivered by an express courier (with written confirmation of delivery)
to the parties hereto at the following addresses (or to such other address or
facsimile number as such party may have specified in a written notice given to
the other parties):

 

(a) if to the Purchaser or, following the Closing, the Company, to:

 

Surge Holdings, Inc.

3124 Brother Blvd, Suite 104

Bartlett, TN 38133

Attention: Kevin Brian Cox

 

with a copy (which shall not constitute notice) to:

 

Lucosky Brookman LLP

101 Wood Avenue South, 5th Floor

Woodbridge, NJ 08830

Attention: Joseph M. Lucosky, Esq.

 

(b) if to the Members, to:

 

Mr. Dennis R. Winfrey and Ms. Peggy S. Winfrey

1943 East Nottingham

Springfield, MO 65804

 

with a copy (which shall not constitute notice) to:

 

24

 

 

10.2 Expenses. Except as otherwise specified in this Agreement, all costs and
expenses, including fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with this Agreement and the Transactions
shall be borne by the party incurring such costs and expenses.

 

10.3 Interpretation . Unless a clear contrary intention appears: (a) the
singular number shall include the plural, and 0ice versa; (b) reference to any
gender includes each other gender; (c) reference to any agreement, document or
instrument means such agreement, document or instrument as amended or modified
and in effect from time to time in accordance with the terms thereof; (d)
“include” and “including,” and variations thereof, shall not be deemed to be
terms of limitation, but rather shall be deemed to be followed by the words
“without limitation”; (e) all references in this Agreement to “Schedules,”
“Sections,” “Annexes” and “Exhibits” are intended to refer to Schedules,
Sections, Annexes and Exhibits to this Agreement, except as otherwise indicated;
(f) the table of contents and headings in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement, and shall
not be referred to in connection with the construction or interpretation of this
Agreement; (g) “or” is used in the inclusive sense of “and/or”; (h) with respect
to the determination of any period of time, “from” means “from and including”
and “to” means “to but excluding”; (i) “hereunder,” “hereof,” “hereto,” and
words of similar import shall be deemed references to this Agreement as a whole
and not to any particular Article, Section or other provision hereof; and (j)
“shall” and “will” shall have the same meaning hereunder.

 

10.4 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart. Until and unless each party has received a
counterpart hereof signed by the other party hereto, this Agreement shall have
no effect and no party shall have any right or obligation hereunder (whether by
virtue of any other oral or written agreement or other communication). Any
signature page delivered electronically or by facsimile (including transmission
by Portable Document Format or other fixed image form) shall be binding to the
same extent as an original signature page.

 

10.5 Entire Agreement; Assignment. This Agreement, the exhibits and annexes
hereto, the Disclosure Schedule, the other schedules : (a) constitute the entire
agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings both written and oral
(including any letter of intent, term sheet or related discussions), among the
parties with respect to the subject matter hereof, and (b) shall not be assigned
by operation of law or otherwise, except that the Purchaser may assign its
rights and delegate its obligations hereunder (i) after the Closing, in
connection with a sale of the Purchaser or a sale of all or substantially all of
its assets, (ii) to one or more of its Affiliates as long as the Purchaser
remains ultimately liable for all of the Purchaser’s obligations hereunder and
(iii) to any lender of the Purchaser or its Affiliates as collateral security.

 

10.6 Severability. If any provision of this Agreement or the application
thereof, becomes or is declared by a court of competent jurisdiction to be
illegal, void or unenforceable, the remainder of this Agreement will continue in
full force and effect and the application of such provision to other Persons or
circumstances will be interpreted so as reasonably to effect the intent of the
parties hereto. The parties further agree to replace such void or unenforceable
provision of this Agreement with a valid and enforceable provision that will
achieve, to the extent possible, the economic, business and other purposes of
such void or unenforceable provision.

 

10.7 Other Remedies. Except as otherwise set forth herein, any and all remedies
herein expressly conferred upon a party will be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy. Without prejudice to remedies at law, the parties
shall be entitled to specific performance or other equitable relief, including
injunctive relief, in the event of a breach or threatened breach of this
Agreement.

 

25

 

 

10.8 Arbitration; Submission to Jurisdiction; Consent to Service of Process.

 

(a) all disputes, claims, or controversies arising out of or relating to the
Agreement, the Ancillary Agreements (other than as expressly set forth therein)
or any other agreement or document executed and delivered pursuant to the
Agreement (other than as expressly set forth therein) or the negotiation,
breach, validity or performance hereof and thereof or the Transactions,
including claims of fraud and including as well the determination of the scope
or applicability of this agreement to arbitrate, shall be resolved solely and
exclusively by binding arbitration administered by JAMS in Missouri, before a
single arbitrator (the “Arbitrator”). Except as modified in this Section, the
arbitration shall be administered pursuant to JAMS’s Comprehensive Rules and
Procedures. The parties further agree that this arbitration shall apply equally
to requests for temporary, preliminary or permanent injunctive relief, except
that in the case of temporary or preliminary injunctive relief any party may
proceed in court without prior arbitration for the purpose of avoiding immediate
and irreparable harm or to enforce its rights under Section 6.3 or Section 6.4.

 

(b) The parties covenant and agree that the arbitration hearing shall commence
within sixty (60) days of the date on which a written demand for arbitration is
filed by any party hereto (the “Filing Date”). The hearing shall be no more than
five (5) Business Days. In connection with the arbitration, the Arbitrator shall
have the power to order the production of documents by each party and any
third-party witnesses. In addition, each party may take up to three (3)
depositions as of right, with each deposition limited to eight (8) hours,
excluding breaks, and the Arbitrator may grant additional depositions upon good
cause shown. For purposes of determining the number of depositions as of right,
multiple petitioners or multiple respondents shall each respectively be deemed
one party. The Arbitrator shall not have the power to order the answering of
interrogatories or the response to requests for admission. The Arbitrator’s
award shall be made and delivered within sixty (60) days of the closing of the
evidentiary hearing on the merits (the “Hearing”) or within sixty (60) days of
service of post-Hearing briefs, if the arbitrator directs service of such
briefs, shall be binding and final as between the parties, and a judgment may be
entered upon the award in any court having jurisdiction thereof. The
Arbitrator’s decision shall set forth a reasoned basis for any award of damages
or finding of liability. The parties covenant and agree that the arbitration
shall conclude within six (6) months of the Filing Date, and the Arbitrator
shall be provided notice of such six-month limit (and agreed to abide by it)
prior to his or her appointment as Arbitrator.

 

(c) The parties shall maintain the confidential nature of the arbitration
proceeding and any award thereunder, including the Hearing, except as may be
necessary to prepare for or conduct the arbitration hearing on the merits, or
except as may be necessary in connection with a court application for a
preliminary remedy, a judicial challenge to an award or its enforcement, or
unless otherwise required by Law, judicial decision or applicable securities
laws or under applicable stock exchange rules.

 

(d) The parties will (i) bear their own attorneys’ fees, costs and expenses in
connection with the arbitration, and (ii) share equally in the fees and expenses
charged by the Arbitrator; provided, that the prevailing party shall be awarded
its share of the Arbitrator’s fees and expenses and all other costs and
expenses, including attorneys’, consultants’ and experts’ fees; provided,
further, that any party unsuccessfully refusing to comply with the award or an
order of the Arbitrator shall be liable for costs and expenses, including
attorneys’, consultants’ and experts’ fees, incurred by the other party in
enforcing the award or order. If the Arbitrator determines a party to be the
prevailing party under circumstances where the prevailing party obtained relief
on some but not all of the claims and counterclaims, the Arbitrator may award
the prevailing party an appropriate percentage of the costs and expenses
incurred by the prevailing party.

 

(e) Subject in all cases to the foregoing, each of the parties hereto
irrevocably consents to the exclusive jurisdiction and venue of the state or
federal courts located within Missouri, in connection with any matter based
upon, arising out of or relating to this Agreement or the matters contemplated
herein, agrees that process may be served upon them in any manner authorized by
the laws of the State of Missouri for such Persons and waives and covenants not
to assert or plead any objection which they might otherwise have to such
jurisdiction, venue and such process. Each party agrees not to commence any
legal proceedings related hereto except in such courts.

 

10.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Missouri, regardless of the Laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

 

26

 

 

10.10 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY AND ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.

 

10.11 Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any Law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

 

10.12 No Third Party Beneficiary. Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement, expressed or implied, is
intended to confer on any Person other than the parties hereto or their
respective successors and assigns any rights, remedies, or Liabilities under or
by reason of this Agreement except that (i) Article VIII shall also be for the
benefit of the Indemnified Parties and (ii) Section 6.3 shall also be for the
benefit of the Affiliates of the Purchaser (which shall include, from and after
the Closing, the Company).

 

10.13 Tax Advice. Other than as expressly set forth in this Agreement, no party
to this Agreement makes any representations or warranties to any other party
regarding the Tax treatment of the Transactions pursuant to this Agreement or
any of the Tax consequences to any other party of this Agreement or the
Transactions. Each party to this Agreement acknowledges that it is relying
solely on its own Tax advisors in connection with this Agreement and the
Transactions.

 

10.14 Disclosure Schedule. The Disclosure Schedule shall be arranged in separate
parts corresponding to the numbered and lettered sections and subsections
contained in this Agreement, and the information disclosed in any numbered or
lettered part shall be deemed to relate to and to qualify only the particular
representation or warranty of any Seller Party set forth in the corresponding
numbered or lettered section or subsection of this Agreement, except to the
extent that (a) such information is explicitly cross-referenced in another part
of the Disclosure Schedule, or (b) it is readily apparent on the face of the
disclosure (without reference to any document referred to therein) that such
information qualifies another representation and warranty of any Seller Party in
this Agreement. Nothing in the Disclosure Schedule shall be deemed adequate to
disclose an exception to a representation or warranty of any Seller Party made
in this Agreement, unless the applicable part of the Disclosure Schedule
identifies the exception with reasonable particularity and describes the
relevant facts in reasonable detail. The mere listing of a document or other
item in, or attachment of a copy thereof to, the Disclosure Schedule will not be
deemed adequate to disclose an exception to a representation or warranty made in
this Agreement (unless the representation or warranty pertains directly to the
existence of the document or other item itself).

 

[Remainder of page intentionally left blank]

 

27

 

 

IN WITNESS WHEREOF, the Purchaser, the Company and the Members have caused this
Agreement to be signed, all as of the date first written above.

 

  SURGE HOLDINGS, INC.         By:     Name: Kevin Brian Cox   Title: Chief
Executive Officer         ECS PREPAID, LLC         By:     Name: Dennis R.
Winfrey   Title: Manager             DENNIS R. WINFREY, individually            
PEGGY S. WINFREY, individually             DERRON WINFREY, in his capacity as a
control person of   Suray Holdings LLC solely with regard to Sections 2.1(b) and
2.1(d)

 

[Signature Page – Membership Interest Purchase Agreement]

 

28

